Exhibit 10.4

 

AMENDMENT TO

EXECUTIVE RETIREMENT AGREEMENT

 

THIS AMENDMENT is entered into this 31st day of December, 2008, but effective as
of January 1, 2008, between Smurfit-Stone Container Corporation, a Delaware
corporation (“Smurfit-Stone”) and STEVEN J. KLINGER (“Executive”);

 

WHEREAS, Smurfit-Stone and Executive entered into an Executive Retirement
Agreement (“Agreement”) dated as of May 11, 2006, and now desire to amend that
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code;

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Section 1(g) is hereby deleted and reserved for future use.

 

2.             Section 1(i) is hereby deleted and reserved for future use.

 

3.             Section 1(n) is amended to read as follows:

 

(n)   Termination Date.  The term “Termination Date” shall mean the date the
Executive incurs a separation from service with Smurfit-Stone and its affiliates
(whether or not incorporated) that are under common control with Smurfit-Stone
within the meaning of Section 414(c) of the Code, except that 50% shall be
substituted for the 80%  ownership level such Code section.  For purposes of
this Agreement, Executive’s employment with Smurfit-Stone and its Affiliates
“terminates” if the Executive has incurred a “separation from service.”  For
purposes of this Agreement, “separation from service” shall have the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
Regulation §1.409A-1(h).

 

4.             Section 2(c) is amended to read as follows:

 

(c)           The Full Retirement Benefit payable shall be calculated as
follows:

 

(1)           Determine a benefit based on a monthly amount that equals fifty
percent (50%) of Executive’s Average Monthly Cash Salary, payable in the Normal
Form; and

 

(2)           Subtract $30,678; and

 

(3)           Determine the single sum amount that is the Actuarial Equivalent
of Executive’s benefit resulting from the calculations above.

 

5.             Section 3(b) is amended to read as follows:

 

(b)           The Vested Retirement Benefit shall commence on the later of
(i) the first day of the seventh (7th) full month following the Executive’s
Termination Date or (ii) the Executive’s attainment of the age of sixty-two (62)
years, and shall be paid in five (5) 

 

--------------------------------------------------------------------------------


 

substantially equal annual installments, the last four (4) annual installment
payments to be made on the successive anniversary dates of the original
installment payment.

 

6.     Section 3(c) is amended to read as follows:

 

3.             Vested Retirement Benefit.

 

(c)           The Vested Retirement Benefit shall be calculated as follows:

 

(1)           Determine the monthly amount under Paragraph 2(c)(1);

 

(2)           Subtract $30,678; and

 

(3)           Multiply the result by a fraction, the numerator of which shall
equal the number of Executive’s completed years of Service at the Termination
Date or fifteen (15), whichever is less, and the denominator of which shall be
fifteen (15); and

 

(4)           Determine the single sum amount that is the Actuarial Equivalent
of the Executive’s benefit resulting from the calculations above.

 

7.     Section 4(c) is amended to read as follows:

 

(c)           The Disability Retirement Benefit payable shall be calculated as
follows:

 

(1)           Determine the Executive’s Full Retirement Benefit as provided in
Paragraph 2(c)(1); and

 

(2)           Multiply the result in subparagraph (1) by the appropriate early
retirement commencement percentage as indicated below:

 

Age of Executive
At Termination
Because of
Disability

 

Percentage

 

61

 

94

%

60

 

88

%

59

 

82

%

58

 

76

%

57

 

70

%

56

 

64

%

55

 

58

%

54 and prior

 

50

%

 

(3)           Subtract $30,678; and

 

--------------------------------------------------------------------------------


 

(4)           Determine the single sum amount that is the Actuarial Equivalent
of the Executive’s benefit resulting from the calculations in paragraphs (1),
(2) and (3) immediately above.

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of January 1,
2008.

 

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

 

 

 

 

By:

/s/ Craig A. Hunt

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Steven J. Klinger

 

Steven J. Klinger

 

--------------------------------------------------------------------------------